BARNES, Judge,
dissenting.
[14] I respectfully dissent. In 1996, the Indiana Constitution was amended to add subsection (b) to Article 1, Section 13. This provision gives crime victims the constitutional right “to be informed of and present during public hearings and to confer with the prosecution, to the extent that exercising these rights does not infringe upon the constitutional rights of the accused.” It clearly and directly gives crime victims the constitutional right to be consulted when a case concerning them is to be disposed of by plea agreement, as well as the right to be notified of and present at any public hearing regarding the plea.
[15] It is without question that the ultimate decision regarding the course of a prosecution and whether to enter into a plea agreement belongs to the prosecutor and is an inherent part of his or her power and authority. See Imbler v. Pachtman, 424 U.S. 409, 424, 96 S.Ct. 984, 992, 47 L.Ed.2d 128 (1976) (“A prosecutor is duty bound to exercise his best judgment both in deciding which suits to bring and in conducting them in court.”); In re Flatt-Moore, 959 N.E.2d 241, 245 (Ind.2012) (holding that, although crime victims may be allowed to have “meaningful input into *1077plea agreements,” prosecutors are ethically prohibited from surrendering control of the plea bargaining process to victims). Although I emphasize that victims do not control the prosecution or plea bargaining processes, they do have the right to have their opinion considered by the prosecuting attorney.
[16] Here, the victim was neither consulted by the prosecution nor told of the change of plea hearing in violation of the victim’s constitutional rights. The case was pled out, but no sentence had been imposed. Although I agree that there is much merit to finality in cases and that in most cases a signed plea agreement binds both parties, I do not believe that efficiency should or could ever trump a constitutional mandate. This is not a case that is ten years old and we are being asked to reconstruct events of times long past. After withdrawal of the original plea, in this or any similar case the prosecutor may resubmit the plea to the trial court for re-acceptance if he believes it is just to do so. It simply must be done, in my opinion, only after the victim has been consulted and given the opportunity to be present at the change of plea hearing, pursuant to the Indiana Constitution. I also believe that withdrawing a plea agreement after acceptance but before sentencing does not impact a defendant in a way that offends his or her constitutional rights.
[17] I do not believe that the prosecutor possessed the authority to waive the victim’s constitutional rights. A prosecutor does not represent the victim of a crime. Rather, he or she “is the representative not of an ordinary party to a controversy, but of a sovereignty whose obligation to govern impartially is as compelling as its obligation to govern at all; and whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be done.” Berger v. United States, 295 U.S. 78, 88, 55 S.Ct. 629, 633, 79 L.Ed. 1314 (1935); see also Matter of Miller, 677 N.E.2d 505 (Ind.1997) (holding prosecutor committed misconduct by colluding with crime victim’s private attorney to bring theft charge against defendant and offering to dismiss charge if defendant settled civil suit). There may be overlap between a victim’s interests and the government’s, but they are not identical. For waiver of one’s constitutional, rights to be effective, “there must be an intentional relinquishment or abandonment of a known right or privilege.” Mathews v. State, 26 N.E.3d 130, 135 (Ind.Ct.App.2015). Here, because the victim never knew of the proposed plea agreement, she could not have intentionally relinquished her constitutional rights to be consulted about the plea and to be present at the change of plea hearing. That the original prosecutor may have misrepresented having consulted with the victim, as found by the trial court, does not change that fact.
[18] In my view, this is a case in which withdrawal of the plea agreement before sentencing was warranted. The trial court did not abuse its discretion in reaching that conclusion. I vote to affirm.